Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 states that the inward and outward conductive regions are “together at a single point along the sidewall” however there is no support for this limitation in the original filing.  The specification makes no mention of the regions being together at the same point.  Applicant points to paragraphs 0031, 0034, 0036-0037, 0039 and 0052 as support for the new claims, the only paragraph that addresses the regions is 0052.  Paragraph 0052 is directed toward manufacturing of the regions and this paragraph states that they can be made in a single operation or a punch can be used to define the stock blank material “either radially inwardly or outwardly”.  Based on this a single point can only have either an inward region or an outward region as claimed, not both as currently claims.  In addition the drawings show the opposite to what Applicant is currently claiming where the conductive region is either defined inwardly or outwardly, see figures 3b and 3c, not both options at the same point along the sidewall as currently claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 as amended now states that the material overlies the substrate and forms both the inner and outer surface of the substrate, these features are now being restated by claims 6 and 7.  Claims 6 and 7 provide no additional limitation and thus fail to further limit the current version of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Natu, US PGPub 2012/0240350.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising exposed substrate (13, the top layers are temporary protective layers that are removed during assembly) that is at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actually makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing by exposing the substrate (which in the case of Andelkovski is the open metal substrate) so that it is free from low friction material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.
Regarding claim 5, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region comprises a protrusion at least partially free of low friction material and extending radially internally or radially externally from the sidewall (Natu teaches exposing the substrate by providing protrusions that are not coated with the friction reducing/protective layers, see Figures 1-3b).
Regarding claim 6, Andelkovski in view of Natu discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate and in combination with Natu the low friction material would cover all of the surface except for where the metallic substrate is exposed, Natu further discloses that the outer layers include a low friction layer 110, but this is not present at the conductive regions).
Regarding claim 7, Andelkovski in view of Natu discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses that in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 11, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region is located on the generally cylindrical body (as modified by Natu the dimples/bumps that act to expose the substrate are on the generally cylindrical body).
Regarding claim 12, Andelkovski in view of Natu does not disclose that one of the outward conductive region or the inward conductive region is located on the flange.  However both references show that both the radial portion of the bearing and the thrust portion (or flange) make functional contact with both the inner and outer elements that are supported by the bearing, it would have been obvious to a person having ordinary skill in the art at the time of filing to place the protrusions that form the conductive structure on any combination of surfaces that would provide a conductive path between the inner and outer element.  This includes the finite number of predictable combinations that include both on the radial part, both on the thrust or flange part or one on the flange part and one on the radial part since regardless of where the conductive features are located the substrate or wire mesh forms a conductive path between the regions.  Therefore regardless of the specific location of the conductive regions the bearing still functions the same and provides a conductive path between the elements and the result and function of the final product is the same and predictable.  Modifications within a finite number of possible combinations is not inventive but rather modifications to Andelkovski in view of Natu that would have been obvious and within the level of ordinary skill in the art.
Regarding claim 14, Andelkovski appears to further show that the bearing is made of a sheet product that is rolled into shape but does not show or discuss that in the final product that there is a gap extending at least partially between a first and a second axial end of the bearing.
Natu further teaches that bearing element can include a gap extending at least partially between a first and a second axial end of the bearing (see 25).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski when rolling the sheet good into the shape of the bearing element to leave a slot, as taught by Natu, since leaving a slot in a ring shaped element provides the predictable result of allowing for expansion or contraction to accommodate for machine tolerances with placing around a shaft (inner component) or in a housing (outer component) and Natu additional discloses that the slot can include additional burrs or protuberances that function the same as the dimple and provides an additional point of exposed substrate for additional conductivity (see paragraph 0022).
Regarding claim 15, Andelkovski and Natu both disclose that the flange comprises a split (see figure 2 in Andelkovski and at 25 in figure 1 of Natu).
Regarding claim 18, Andelkovski and Natu both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange is illustrated as flat on both sides).
Regarding claim 19, Andelkovski and Natu both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a and in Natu 10 is on the inner surface of the cylindrical part, when the flange is formed this becomes the axially outward face surface of the flange, see figures 6a and 6b).
Regarding claim 20, Andelkovski in view of Natu discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined Natu the low friction material will extend along “at least a portion” of the inner and outer surfaces, the substrate would only have surfaces exposed at locations of the protrusions being taught by Natu but would still be fully embedded, in other words a part can have an exposed surface but still be fully embedded, this would be the result of the combination above).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising an exposed substrate (the top layers are temporary protective layers that are removed during assembly exposing the substrate) that is at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing that are free from low friction material to expose the open metal substrate material (material of Andelkovski is the open metal substrate, removing the sliding layer would expose the open metal substrate), as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the sidewall or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising exposed metal substrate (the top layers are temporary protective layers that are removed during assembly) at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the sidewall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing without low friction material to expose the open metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Claims 1, 2, 3, 6-10 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Damour, USP 6,231,239.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plain bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Regarding claim 6, Andelkovski in view of Damour discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate).
Regarding claim 7, Andelkovski in view of Damour discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 16, Andelkovski in view of Damour discloses that the multiple wall construction comprises 2 flange sidewalls (the doubling over of the flange taught by Damour is formed by bending the flange so just 2 sidewalls form the contact surfaces that contact along the flange height).
Regarding claim 17, Andelkovski in view of Damour discloses that the flange has a multiple wall construction around at least 180° of a circumference of the bearing (Damour is teaching that the doubling over of the flange occurs around all of the flange part, when combined with Andelkovski which also includes a flange that extends almost all around the part would result with a multi wall construction around a range greater than 180 degrees).
Regarding claim 18, Andelkovski and Damour both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange walls that face in the axial direction are illustrated as flat on both sides).
Regarding claim 19, Andelkovski in view of Damour both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a in the base material, when this material is folded, as taught by Damour the flange would have the low friction material on all sides).
Regarding claim 20, Andelkovski in view of Damour discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined with Damour the wire mesh would remain embedded even when the product is bent to make the flange).
Regarding claim 21, Andelkovski in view of Damour discloses that the flange comprises the multiple wall construction (the first part of claim 21 is stating that the invention includes the first alternative of claim 1, see rejection above which explains this limitation, the rest of this limitation is not being repeated), wherein the flange is located at an axial end of the bearing (shown in Andelkovski and addressed in the rejection of claim 1 above) and wherein the low friction material forms the outermost external surface of the flange (in Andelkovski the blank, specifically in figure 6a, has low friction material on both sides of a metal substrate and the flange is bent from this blank which would place the low friction material on the outermost external surface of the flange, Damour is teaching doubling the material over to make the flange, this would also result with the low friction material being on the outer most surface of the flange).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plain bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising exposed open metal substrate at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plain bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
In item IV-a of the remarks Applicant argues that Andelkovski does not disclose the new claim combination, specifically the substrate being overlaid on both the inner and outer surfaces of the mesh core.  Applicant supports the argument by point to paragraph 0044 of the reference which states that if 106 is not present the mesh is exposed but this is an optional feature of the reference.  106 can be present or not, however since one embodiment where it is present is disclosed this configuration would meet the requirement of the claim.  In addition, Andelkovski further discloses a configuration in figure 6a, and previously addressed relative to claims 6 and 7, which shows the mesh as completely covered, this is also the case in figure 6b.  The new limitation, while not argued by application, further requires the material on either side to be “low friction”, while there are no specific parameters for “low” this can still cover 106 in Andelkovski, however figures 6a and 6b show the mesh completely embedded in the low friction material.  It is noted that “low friction” is a term of art but is actually not limited to a specific type of material and can include all friction reducing material or finished surface to reduce friction.  Applicant concludes the argument by stating that Natu does not cure the alleged deficiency but since no deficiency is found when taking the disclosure of Andelkovski as a whole the rejection is maintained.
Applicant repeats the same argument relative to the second combination in item IV-b.  Andelkovski is believed not to be deficient as explained above and thus this rejection is also maintained for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656